Citation Nr: 9914413	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-31 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for asthmatic 
bronchitis.

2.  Entitlement to a compensable rating for gastritis.

3.  Entitlement to a compensable rating for hypertension.

4.  Entitlement to a rating greater than 10 percent for an 
acquired psychiatric disorder, identified as atypical 
psychosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1993, in which the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted the veteran's 
claims of entitlement to service connection for gastritis, 
hypertension, an acquired psychiatric disorder identified as 
atypical psychosis, and asthmatic bronchitis, assigning 
noncompensable ratings thereto, effective the day after the 
veteran's discharge from service.  The veteran subsequently 
perfected an appeal of that decision.  A hearing on this 
claim was held in Washington, D.C., on February 9, 1999, 
before Jeff Martin, who is a member of the Board and was 
designated by the chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).

In a June 1998 RO decision the assigned rating for the 
veteran's service-connected acquired psychiatric disorder, 
identified as atypical psychosis, was increased to 10 percent 
disabling, effective November 7, 1996, the date the revised 
psychiatric regulations went into effect.

The Board notes that although the veteran filed a notice of 
disagreement with the June 1993 decision's denial of his 
claim of entitlement to service connection for hemorrhoids, 
he subsequently withdrew this appeal in an October 1993 
statement.  At his February 1999 hearing, the veteran 
asserted that his hemorrhoid condition had worsened and that 
he wished to pursue this claim.  Because he withdrew his 
earlier appeal of this issue, no timely appeal of the June 
1993 decision was perfected.  Accordingly, the Board 
interprets the veteran's statements at his February 1999 
hearing as a new claim for an increased rating with regard to 
his service-connected hemorrhoids.  This issue has not been 
developed by the RO and is referred to the RO for appropriate 
disposition.

REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claims.  Initially, the Board notes that at his February 1999 
hearing before a member of the Board the veteran testified 
that he was hospitalized at the VA medical center in 
Alexandria, Louisiana, from November 1998 to January 1999.  
He was then transferred to the Biloxi, Mississippi, VA 
treatment center for the period from January 1999 to February 
1999.  In addition, he testified that he received treatment 
at the Hewitt P. Long Hospital in Pineville, Louisiana in 
November 1998.  

Because these records may be probative as to the current 
level of impairment of the veteran's disabilities the Board 
finds that these records should be obtained and associated 
with the veteran's claims file.  With regard to the Hewitt P. 
Long Hospital records, the RO should request that the veteran 
submit these records, or if he prefers the VA to obtain them, 
he should be requested to submit a signed authorization for 
the release of private treatment records. 

In addition to the above development, the Board notes that 
the veteran's accredited representative requests that the 
veteran be scheduled for VA examinations in connection with 
his claimed disabilities.  The record shows that the veteran 
failed to report to examinations scheduled in April 1998 
without explanation.  However, at his February 1999 hearing 
he consented to attend any scheduled examinations.  
Accordingly, since the results of such examinations would be 
helpful in assessing the veteran's level of impairment from 
his various disabilities, the Board finds that the RO should 
again schedule him for examinations in connection with his 
gastritis, hypertension, asthmatic bronchitis, and acquired 
psychiatric disorder.  The RO should notify the veteran of 
the consequences of failing to report for the examinations.  
38 C.F.R. § 3.655 (1998).  Additionally, upon remand the 
veteran should be given the opportunity to add any recent lay 
or medical evidence to the record.  See Quarles v. Derwinski, 
3 Vet. App. 129 (1992).

Additionally, in a recent decision, the United States Court 
of Appeals for Veterans Claims (Court) held that, where the 
issue involves an appeal which has been developed from the 
initial rating assigned following a grant of service 
connection, the propriety of separate, or "staged" ratings 
assigned for separate periods of time must be considered, 
based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Further, the veteran must be informed of 
the scope of the issue; the Court specifically found that 
framing the issue as "entitlement to an increased rating" 
did not sufficiently inform the veteran that the issue 
actually involved any or all of the retroactive period from 
the effective date of the grant of service connection (in 
this case, the date of claim), as well as a prospective 
rating.  Id.  Thus, the RO must consider whether staged 
ratings are warranted by the evidence, and explicitly note 
that staged ratings have been considered.  Further, the 
veteran must be informed that the scope of the issue includes 
the possibility of staged ratings during the appeal period.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
the case is REMANDED to the RO for the following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claims he may do so, particularly 
evidence he may have obtained which may 
not currently be in the claims file.  
Specifically, the veteran should be asked 
to submit copies of his November 1998 
treatment records from the Hewitt P. Long 
Hospital in Pineville, Louisiana in 
November 1998.  If the veteran would like 
the RO to obtain these records he should 
provide the RO with the full name of the 
facility, the full address, dates of 
treatment, and a signed authorization for 
the release of private treatment records.

2.  The RO should also attempt to secure 
copies of all VA outpatient and hospital 
treatment records pertaining to the 
veteran from the VA medical facility in 
Alexandria, Louisiana, from April 1998.  
Also, the RO should attempt to obtain all 
outpatient and hospitalization records 
from the Biloxi Treatment Center in 
Biloxi, Mississippi, from January 1999.

3.  Upon completion of the above and 
association of any new evidence to the 
claims file, the RO should schedule the 
veteran for a stomach examination.  The 
claims file should be made available to 
the examiner prior to the examination.  
The RO should notify the veteran of the 
consequences of failing to report for the 
examination.  The examiner should be 
requested to note the frequency of the 
veteran's epigastric distress, and the 
presence or absence of any circulatory 
symptoms, weight loss, diarrhea, nausea, 
sweating, malnutrition, and if possible, 
any eroded or ulcerated areas.  The 
results of any tests and studies 
performed should be fully explained in 
the examination report.

4.  The RO should also schedule the 
veteran for a cardiovascular examination.  
The claims file should be made available 
to the examiner prior to the examination.  
The RO should notify the veteran of the 
consequences of failing to report for the 
examination.  The examiner should be 
requested to note the veteran's diastolic 
and systolic blood pressure, and whether 
or not the veteran's hypertension 
requires medication for control.  The 
examiner should also be requested to 
express an opinion as to whether the 
veteran's medication for diabetes could 
be controlling his hypertension as well.  
The results of any tests and studies 
performed should be fully explained in 
the examination report. 

5.  The RO should also schedule the 
veteran for a respiratory examination.  
The claims file should be made available 
to the examiner prior to the examination.  
The RO should notify the veteran of the 
consequences of failing to report for the 
examination.  The examiner should be 
requested to perform pulmonary function 
test(s) and note the results, 
specifically including the FEV-1/FVC 
levels.  The results of any tests and 
studies performed should be fully 
explained in the examination report.

6.  The RO should also accord the veteran 
a psychiatric examination before a board 
of two VA examiners.  The claims file 
with the newly obtained evidence, must be 
forwarded to the board and reviewed prior 
to the examination.  The RO should notify 
the veteran of the consequences of 
failing to report for the examination.  
After reviewing the claims folder and 
examining the veteran, the examiners 
should, on the examination report, 
indicate an opinion as to the appropriate 
diagnosis of the veteran's acquired 
psychiatric disorder, and the degree of 
industrial/occupational and social 
impairment caused by the veteran's 
service-connected psychiatric disorder.  
A Global Assessment of Functioning (GAF) 
score should also be determined, and a 
full explanation of its meaning should be 
set forth on the report.  If the veteran 
is diagnosed with PTSD, the examiners 
should be requested to explain the 
sufficiency of each specific stressor 
relied upon for the diagnosis, the 
symptomatology relied upon for the 
diagnosis, the basis for the conclusion 
that the veteran's symptomatology was 
adequate to support a diagnosis of PTSD, 
and whether there is a causal nexus 
between the veteran's specific claimed in 
service stressor(s) and his current 
symptomatology.  In the event that the 
veteran is diagnosed with PTSD, the RO 
should attempt to verify his stressors.

7.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1998). "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

8.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence, including whether "staged" 
ratings are appropriate for the veteran's 
service-connected gastritis, 
hypertension, asthmatic bronchitis, and 
acquired psychiatric disorder for any 
part of the appeal period.  If the 
decision as to any issue remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case, and given the 
opportunity to respond thereto with 
additional argument and/or evidence.  
Concerning the propriety of the rating 
assigned for the service-connected 
disabilities, the supplemental statement 
of the case should indicate that the 
potential for "staged" ratings has been 
considered. 


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


